Name: Council Directive 72/275/EEC of 20 July 1972 amending the Directive on the introduction of Community methods of sampling and analysis for the official control of feedingstuffs
 Type: Directive
 Subject Matter: health;  EU institutions and European civil service;  agricultural activity
 Date Published: 1972-07-29

 Avis juridique important|31972L0275Council Directive 72/275/EEC of 20 July 1972 amending the Directive on the introduction of Community methods of sampling and analysis for the official control of feedingstuffs Official Journal L 171 , 29/07/1972 P. 0039 - 0039 Finnish special edition: Chapter 3 Volume 4 P. 0229 Danish special edition: Series I Chapter 1972(III) P. 0726 Swedish special edition: Chapter 3 Volume 4 P. 0229 English special edition: Series I Chapter 1972(III) P. 0765 Greek special edition: Chapter 03 Volume 8 P. 0093 Spanish special edition: Chapter 03 Volume 6 P. 0054 Portuguese special edition Chapter 03 Volume 6 P. 0054 COUNCIL DIRECTIVE of 20 July 1972 amending the Directive on the introduction of Community methods of sampling and analysis for the official control of feedingstuffs (72/275/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas Article 4 of the Council Directive of 20 July 1970 1 on the introduction of Community methods of sampling and analysis for the official control of feedingstuffs provides that the procedure for this introduction laid down in Article 3 of that Directive must terminate within eighteen months following the date on which a matter is first referred to the Standing Committee for Feedingstuffs either under Article 3 (1) or under any other corresponding provision; Whereas two draft Commission Directives were first placed before the Committee at its meeting on 15 and 16 December 1970 ; whereas, therefore, this procedure should have terminated on 16 June 1972; Whereas, however, this procedure has proved entirely satisfactory in the past and should therefore be retained beyond the period originally set; HAS ADOPTED THIS DIRECTIVE: Article 1 Article 4 of the Council Directive of 20 July 1970 is hereby repealed with effect from 16 June 1972. Article 2 This Directive is addressed to the Member States. Done at Brussels, 20 July 1972. For the Council The President T. WESTERTERP 1OJ No L 170, 3.8.1970, p. 2.